 


109 HR 4923 IH: Federal Death Penalty Abolition Act
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4923 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Kucinich (for himself, Mr. Abercrombie, Ms. Baldwin, Mr. Capuano, Ms. Carson, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Conyers, Mr. Cummings, Mr. Davis of Illinois, Mr. Delahunt, Mr. Farr, Mr. Filner, Mr. Grijalva, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Hinchey, Mr. Honda, Ms. Eddie Bernice Johnson of Texas, Mr. Kildee, Ms. Kilpatrick of Michigan, Mr. Langevin, Ms. Lee, Mr. Lewis of Georgia, Mr. McGovern, Ms. McKinney, Mr. Markey, Mr. Meeks of New York, Ms. Moore of Wisconsin, Mr. Oberstar, Mr. Olver, Mr. Owens, Mr. Rangel, Mr. Rush, Mr. Sabo, Ms. Schakowsky, Mr. Serrano, Mr. Stark, Mr. Towns, Ms. Waters, Ms. Watson, Mr. Watt, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To abolish the death penalty under Federal law. 
 
 
1.Short titleThis Act may be cited as the Federal Death Penalty Abolition Act. 
2.Repeal of Federal laws providing for the death penalty 
(a)Homicide-related offenses 
(1)Murder related to the smuggling of aliensSection 274(a)(1)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(B)(iv)) is amended by striking punished by death or. 
(2)Destruction of aircraft, motor vehicles, or related facilities resulting in deathSection 34 of title 18, United States Code, is amended by striking to the death penalty or. 
(3)Murder committed during a drug-related drive-by shootingSection 36(b)(2)(A) of title 18, United States Code, is amended by striking death or. 
(4)Murder committed at an airport serving international civil aviationSection 37(a) of title 18, United States Code, is amended, in the matter following paragraph (2), by striking punished by death or. 
(5)Civil rights offenses resulting in deathChapter 13 of title 18, United States Code, is amended— 
(A)in section 241, by striking , or may be sentenced to death; 
(B)in section 242, by striking , or may be sentenced to death; 
(C)in section 245(b), by striking , or may be sentenced to death; and 
(D)in section 247(d)(1), by striking , or may be sentenced to death. 
(6)Murder of a member of congress, an important executive official, or a supreme court justiceSection 351 of title 18, United States Code, is amended— 
(A)in subsection (b)(2), by striking death or; and 
(B)in subsection (d)(2), by striking death or. 
(7)Death resulting from offenses involving transportation of explosives, destruction of government property, or destruction of property related to foreign or interstate commerceSection 844 of title 18, United States Code, is amended— 
(A)in subsection (d), by striking or to the death penalty; 
(B)in subsection (f)(3), by striking subject to the death penalty, or; 
(C)in subsection (i), by striking or to the death penalty; and 
(D)in subsection (n), by striking (other than the penalty of death). 
(8)Murder committed by use of a firearm during commission of a crime of violence or a drug trafficking crimeSection 924(j)(1) of title 18, United States Code, is amended by striking by death or. 
(9)GenocideSection 1091(b)(1) of title 18, United States Code, is amended by striking death or. 
(10)First degree murderSection 1111(b) of title 18, United States Code, is amended by striking by death or. 
(11)Murder by a Federal prisonerSection 1118 of title 18, United States Code, is amended— 
(A)in subsection (a), by striking by death or; and 
(B)in subsection (b), in the third undesignated paragraph— 
(i)by inserting or before an indeterminate; and 
(ii)by striking , or an unexecuted sentence of death. 
(12)Murder of a State or local law enforcement official or other person aiding in a Federal investigation; murder of a State correctional officerSection 1121 of title 18, United States Code, is amended— 
(A)in subsection (a), by striking by sentence of death or; and 
(B)in subsection (b)(1), by striking or death. 
(13)Murder during a kidnapingSection 1201(a) of title 18, United States Code, is amended by striking death or. 
(14)Murder during a hostage-takingSection 1203(a) of title 18, United States Code, is amended by striking death or. 
(15)Murder with the intent of preventing testimony by a witness, victim, or informantSection 1512(a)(2)(A) of title 18, United States Code, is amended by striking the death penalty or. 
(16)Mailing of injurious articles with intent to kill or resulting in deathSection 1716(i) of title 18, United States Code, is amended by striking to the death penalty or. 
(17)Assassination or kidnaping resulting in the death of the president or vice presidentSection 1751 of title 18, United States Code, is amended— 
(A)in subsection (b)(2), by striking death or; and 
(B)in subsection (d)(2), by striking death or. 
(18)Murder for hireSection 1958(a) of title 18, United States Code, is amended by striking death or. 
(19)Murder involved in a racketeering offenseSection 1959(a)(1) of title 18, United States Code, is amended by striking death or. 
(20)Willful wrecking of a train resulting in deathSection 1992(b) of title 18, United States Code, is amended by striking to the death penalty or. 
(21)Bank robbery-related murder or kidnapingSection 2113(e) of title 18, United States Code, is amended by striking death or. 
(22)Murder related to a carjackingSection 2119(3) of title 18, United States Code, is amended by striking , or sentenced to death. 
(23)Murder related to aggravated child sexual abuseSection 2241(c) of title 18, United States Code, is amended by striking unless the death penalty is imposed,. 
(24)Murder related to sexual abuseSection 2245 of title 18, United States Code, is amended by striking punished by death or. 
(25)Murder related to sexual exploitation of childrenSection 2251(d) of title 18, United States Code, is amended by striking punished by death or. 
(26)Murder committed during an offense against maritime navigationSection 2280(a)(1) of title 18, United States Code, is amended by striking punished by death or. 
(27)Murder committed during an offense against a maritime fixed platformSection 2281(a)(1) of title 18, United States Code, is amended by striking punished by death or. 
(28)Terrorist murder of a United States national in another countrySection 2332(a)(1) of title 18, United States Code, is amended by striking death or. 
(29)Murder by the use of a weapon of mass destructionSection 2332a of title 18, United States Code, is amended— 
(A)in subsection (a), by striking punished by death or; and 
(B)in subsection (b), by striking by death, or. 
(30)Murder by Act of terrorism transcending national boundariesSection 2332b(c)(1)(A) of title 18, United States Code, is amended by striking by death, or. 
(31)Murder involving tortureSection 2340A(a) of title 18, United States Code, is amended by striking punished by death or. 
(32)Murder related to a continuing criminal enterprise or related murder of a Federal, State, or local law enforcement officerSection 408 of the Controlled Substances Act (21 U.S.C. 848) is amended— 
(A)in each of subparagraphs (A) and (B) of subsection (e)(1), by striking , or may be sentenced to death; 
(B)by striking subsections (g) and (h) and inserting the following: 
 
(g)[Reserved.] 
(h)[Reserved.]; 
(C)in subsection (j), by striking and as to appropriateness in that case of imposing a sentence of death; 
(D)in subsection (k), by striking , other than death, and all that follows before the period at the end and inserting authorized by law; and 
(E)by striking subsections (l) and (m) and inserting the following: 
 
(l)[Reserved.] 
(m)[Reserved.]. 
(33)Death resulting from aircraft hijackingSection 46502 of title 49, United States Code, is amended— 
(A)in subsection (a)(2), by striking put to death or; and 
(B)in subsection (b)(1)(B), by striking put to death or. 
(b)Non-homicide related offenses 
(1)EspionageSection 794(a) of title 18, United States Code, is amended by striking punished by death or and all that follows before the period and inserting imprisoned for any term of years or for life. 
(2)TreasonSection 2381 of title 18, United States Code, is amended by striking shall suffer death, or. 
(c)Repeal of criminal procedures relating to imposition of death sentence 
(1)In generalChapter 228 of title 18, United States Code, is repealed. 
(2)Technical and conforming amendmentThe table of chapters for part II of title 18, United States Code, is amended by striking the item relating to chapter 228. 
3.Prohibition on imposition of death sentence 
(a)In generalNotwithstanding any other provision of law, no person may be sentenced to death or put to death on or after the date of enactment of this Act for any violation of Federal law. 
(b)Persons sentenced before date of enactmentNotwithstanding any other provision of law, any person sentenced to death before the date of enactment of this Act for any violation of Federal law shall serve a sentence of life imprisonment without the possibility of parole. 
 
